SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2015 Commission File Number 001-14491 TIM PARTICIPAÇÕES S.A. (Exact name of registrant as specified in its charter) TIM PARTICIPAÇÕES S.A. (Translation of Registrant's name into English) Av. das Américas, 3434, Bloco 1, 7º andar  Parte 22640-102 Rio de Janeiro, RJ, Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X TIM PARTICIPAÇÕES S.A. Publicly-held Company Corporate Taxpayer's ID (CNPJ/MF): 02.558.115/0001-21 Corporate Registry (NIRE): 33 MATERIAL FACT Closing of First Tower Sales Tranche (Asset reallocation to support investments) TIM Participações S.A. ("Company") (BOVESPA: TIMP3 and NYSE: TSU), pursuant to the provisions of Rule CVM 358 and to Article 157, § 4th, of Law No. 6,404/76, following the material fact disclosed on November 21, 2014, which informed to the market the execution of the Infrastructure Items Purchase and Sale Agreements ("Purchase and Sale Agreement"), providing for the sale to American Tower do Brasil ("American Tower") of up to 6,481 (six thousand, four hundred and eighty-one) telecommunication towers owned by TIM Celular S.A. ("TIM Celular"), for the amount of approximately R$ 3 billion, followed by the lease of such towers by TIM Celular, hereby informs to its shareholders and to the market the following: On the date hereof, the first closing of the transaction provided in the Purchase and Sale Agreement took place. As a result, American Tower effectively acquired 4.176 (four thousand, one hundred and seventy-six) telecommunication towers, upon payment of approximately R$ 1.9 billion to TIM Celular. The financial proceeds obtained out of the transaction, which aims at the optimization of the capital allocation, will contribute to support the Company’s investment strategy recently disclosed to the market.
